Citation Nr: 1100072	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-14 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus, to include as 
secondary to service-connected hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to December 
1970, to include service during the Vietnam Era.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Psychiatric Disorder, to Include PTSD

Service connection means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999). A disorder 
may also be service-connected if the evidence of record reveals 
that the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service-
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for certain "chronic" diseases, such as 
psychoses, may also be established based on a legal 
"presumption" by showing that it manifested itself to a degree 
of 10 percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.
 
Establishing service connection for PTSD requires that there be 
(1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
(3) and credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f); see also Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a 
mental disorder must conform to the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be 
supported by the findings of a medical examiner.  See 38 C.F.R. § 
4.125(a).

In adjudicating a service connection claim for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 
C.F.R. §§ 3.303(a), 3.304.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
"combat with the enemy."  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(d); see also 38 U.S.C.A. § 1154(b); VAOPGCPREC 
12-99.

VA General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a Veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence establishes that a Veteran engaged in combat with the 
enemy is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, probative 
value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 
Fed. Reg. 6,256-58 (Feb. 8, 2000).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor for 
non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010).  These revised regulations apply in cases like 
the Veteran's, which were appealed to the Board prior to July 13, 
2010, but not decided by the Board as of that date.  75 Fed. Reg. 
41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

Previously, VA was required to undertake extensive development to 
determine whether a non-combat Veteran actually experienced the 
claimed in-service stressor and lay testimony, by itself, was not 
sufficient to establish the occurrence of the alleged stressor; 
instead, credible supporting evidence of a corroborated in-
service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

The amended version of 38 C.F.R. § 3.304(f)(3) liberalizes the 
evidentiary standard for establishing the required in-service 
stressor under certain circumstances.  First, the Veteran must 
have experienced, witnessed, or have been confronted by an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
Veteran or others, and the Veteran's response to the event or 
circumstance must have involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  38 C.F.R. 
§ 3.304(f).  Second, a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, must 
confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
the claimed stressor.  Id.  Additionally, there must be in the 
record no clear and convincing evidence to the contrary, and the 
claimed stressor must be consistent with the places, types, and 
circumstances of the Veteran's service.  Id.

Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) 
states:

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and the 
Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as 
from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.

Here, the Veteran has claimed that he currently has PTSD as a 
result of his military service.  The Veteran claimed that he 
served in the U.S. Navy aboard the USS Bennington and the USS 
Oriskany off the coast of the Republic of Vietnam during the 
Vietnam Era.  He essentially stated that while his original 
military occupational specialty (MOS) aboard the USS Bennington 
was as a cook, when he transferred to the USS Oriskany, he served 
in the magazine area of the ship in addition to being a gunner's 
mate.  It was during this service that the Veteran stated that he 
experienced great fear during incidents when the hoist would fail 
and 250 to 500 pound bombs would fall on the floor.  He reported 
that during these moments, he did not know whether he was going 
to die.  In addition, the Veteran reported witnessing a plane 
crash into the fantail of the ship while trying to make a 
landing.  He stated that following the crash he had to help empty 
the area of bombs because there was fear that the fire from the 
crash would explode the munitions.  

The Veteran's service personnel records confirm his service in 
the U.S. Navy aboard the USS Bennington from March 1969 to 
November 1969 and aboard the USS Oriskany from November 1969 
until December 1970.  These records show that in March 1969 his 
MOS was as a cook.  An administrative remarks record dated in 
September 1970 indicates that the Veteran was a seaman 
apprentice.  His DD-214 lists his grade and rank as a seaman 
apprentice, E-2, and lists his MOS as a cook.  

In August 2007, the Veteran submitted additional information with 
respect to the claimed in-service stressors.  He stated that he 
did not know the exact date of the plane crash.  However, he 
believed the event occurred during the summer of 1969.  

In October 2007, the RO issued a formal finding that there was a 
lack of information to corroborate the Veteran's in-service 
stressors.  Specifically, the RO determined that the information 
was insufficient to allow for meaningful research by the U.S. 
Army and Joint Services Records and Research Center (JSRRC) or 
the National Archives and Records Administration (NARA) in an 
attempt to verify the stressors.  The RO stated that it had 
requested additional information from the Veteran in June 2007 
and August 2007 with regards to his stressors and provided him a 
form (VA Form 21-4138) with which to submit the requested 
information.  However, the RO determined that the Veteran did not 
respond by completing the requested form.  The RO did not 
acknowledge the Veteran's August 2007 statement with respect to 
the in-service stressor regarding the plane crash.

In his April 2009 VA Form 9, the Veteran reiterated his 
contention that he served as a gunner's mate aboard the USS 
Oriskany.  He stated that he initially served aboard the USS 
Bennington as a cook.  However, when he transferred to the USS 
Oriskany, he was assigned to the 5th Division and mostly worked 
in the magazine sections and as a gunner's mate.  He reiterated 
his in-service stressors as described above.

In a December 2010 Informal Hearing Presentation, the Veteran's 
accredited representative specifically requested that the RO make 
further attempts to verify the Veteran's in-service stressors.  
The Veteran's representative highlighted that the Veteran's DD-
214 lists his rate as a seaman apprentice, which means he could 
have served anywhere throughout the ship, including as a cook or 
as a gunner's mate.  Thus, the Veteran's representative requested 
that the RO should obtain the deck logs from the USS Oriskany in 
an attempt to verify the claimed stressors.  He also noted that 
the Veteran's VA treatment records make references to possible 
depression.

In light of the foregoing, the Board finds that additional 
development is needed in an attempt to verify the nature of the 
Veteran's service and his in-service stressors.  In this case, 
the Board finds that the RO did not attempt to gain clarification 
concerning the nature of the Veteran's service, particularly 
concerning whether he served as a gunner's mate or served in the 
magazine area during his military service.  Moreover, the RO did 
not attempt to verify the stressor concerning the plane crash.  
Accordingly, the originating agency must attempt to further 
develop and corroborate these issues, as such information may 
entitle the Veteran to service connection under the amended 
regulations set forth under 3.304(f) or direct service connection 
based on a verified stressor.

Additionally, the Board notes that the Veteran has not been 
afforded a VA examination with regards to his claimed disorder.  
In light of the above referenced changes made to 38 C.F.R. § 
3.304(f), as well as the fact that it appears that full stressor 
development was not undertaken, the Board finds that the Veteran 
should be afforded an opportunity to undergo a VA psychiatric 
examination.

Tinnitus

The Veteran has claimed that he is entitled to service connection 
for tinnitus.  Initially, the Veteran asserted that his claimed 
tinnitus disorder was related to in-service acoustic trauma.  
Subsequently, the Veteran's accredited representative advanced an 
argument in the December 2010 informal hearing presentation that 
the claimed tinnitus disorder was etiologically related to the 
Veteran's service-connected hearing loss.  Having reviewed the 
medical evidence of record, the Board finds that additional 
development is needed with respect to this claim.

In addition to the laws pertinent to direct service connection 
described above, service connection may be established on a 
secondary basis for a disability that is proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995).

The claims file reflects that the Veteran underwent a VA 
audiology examination in February 2009.  Following a review of 
the claims file and clinical examination of the Veteran, the 
examiner opined that it was less likely as not that the bilateral 
tinnitus was caused by or the result of military noise exposure.  
No opinion was rendered as to whether tinnitus was related to the 
diagnosed hearing loss disability.  

In light of the foregoing, the Board finds that additional 
development is necessary to properly assess the nature, extent, 
and etiology of the Veteran's claimed tinnitus disorder.  The 
medical evidence includes an opinion as to whether the Veteran's 
claimed disorder is related to military noise exposure; however, 
the Veteran now contends that his tinnitus is related to his 
service-connected hearing loss.  A review of the medical evidence 
of record is negative for a competent medical opinion 
specifically addressing whether the Veteran's tinnitus is 
etiologically related to his diagnosed hearing loss.  Assistance 
by VA includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or ordering 
a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
Board needs additional information in order to make a 
determination as to whether the claimed tinnitus disorder is 
related to the Veteran's hearing loss.  As such, on remand, a VA 
examiner should review the Veteran's claims file so that a 
medical nexus opinion may be obtained.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the U.S. Navy or 
use other appropriate channels in order to 
verify the Veteran's MOS, his service with 
the 5th Division as a gunner's mate, and the 
claimed stressor involving a plane crash 
aboard the USS Oriskany.  The RO/AMC shall 
attempt to obtain the ship logs of the USS 
Oriskany for the period of November 1969 
until December 1970 to determine whether a 
plane crashed into the fantail of the ship 
resulting in a fire.  All verification 
attempts, and any negative responses, should 
be fully documented in the claims file.

2.  Even should no stressors be verified 
through official means, the RO/AMC shall 
arrange for the Veteran to be examined to 
determine the etiology of any currently 
diagnosed psychiatric disorder, to include 
PTSD.  The claims folder should be reviewed 
by the examiner and that review should be 
indicated in the examination report.  All 
appropriate tests and studies should be 
conducted.  

The examiner should address the following:

(a)  The examiner shall identify all current 
psychiatric diagnoses, to include PTSD.

(b)  The examiner shall specifically comment 
on whether the Veteran has a diagnosis of 
PTSD consistent with the criteria for a 
diagnosis under the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  

If the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied and a 
diagnosis of PTSD is deemed appropriate, the 
examiner shall comment upon any link between 
the current symptomatology and one (or more) 
of the in-service stressors reported by the 
Veteran.  In so doing, the examiner shall 
specifically address if the Veteran's claimed 
stressor relates to the Veteran's fear of in-
service hostile military or terrorist 
activity.

(c)  The examiner shall opine as to whether 
it is at least as likely as not (a 50 percent 
probability or more) that any diagnosed 
psychiatric disability, including the 
currently claimed PTSD, is related to the 
Veteran's military service.  
In doing so, the examiner must acknowledge 
any reports of a continuity of psychiatric 
symptoms since service.  

The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner is unable to render an opinion 
without resort to mere speculation, it should 
be indicated and explained why an opinion 
cannot be reached.

3.  With respect to the tinnitus claim, the 
RO/AMC shall arrange for an appropriate VA 
examiner to review the Veteran's claims file, 
to include a review of the Veteran's service 
treatment records, and the results of any 
clinical evaluation and/or tests.  If 
possible, this review should be performed by 
the same VA examiner who conducted the 
Veteran's February 2009 VA examination.  

Following this review, the examiner should 
opine whether it is as least as likely as not 
(50 percent probability or more) that the 
Veteran's bilateral tinnitus is due to or 
aggravated by his service-connected hearing 
loss, or is otherwise related to the 
Veteran's military service.  In so opining, 
the examiner must consider and discuss any 
reports of a continuity of symptomatology.

The examiner must provide a comprehensive 
report, including a complete rationale for 
all opinions and conclusions reached and 
citing the objective medical findings leading 
to the conclusion.  In so doing, the examiner 
is asked to discuss and reconcile any 
conflicting medical evidence or medical 
opinions of record.  If the examiner is 
unable to provide an opinion without resort 
to mere speculation, he or she should so 
indicate and explain why an opinion cannot be 
reached.  

4.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO/AMC should then 
readjudicate the Veteran's claims for service 
connection.  If the decision with respect to 
the claims remains adverse to the Veteran, he 
and his representative should be furnished a 
Supplemental Statement of the Case and 
afforded an appropriate period of time within 
which to respond thereto.  Thereafter, the 
case should be returned to the Board 
following the purpose of appellate 
disposition. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b).


